Citation Nr: 0909301	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-11 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to the Veteran's service connected 
right knee disability.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to April 
1988, with approximately 3 years and 7 months of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated October 2002 and July 
2003, issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which, inter 
alia, denied the Veteran's July 2002 claim for service 
connection for a left knee disability.

In April 2007, the Board remanded the case to the RO for 
additional development.  In August 2008, the Board denied 
another issue on appeal and remanded the issue of service 
connection for a left knee disability to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's left knee disability was not noted at 
service entrance. 

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's left knee disability pre-existed service entrance.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's left knee disability did not permanently increase 
in severity during active service.  

4.  There is no competent medical evidence showing that the 
Veteran's left knee disability is related to his service-
connected right knee disability.





CONCLUSIONS OF LAW

1.  The Veteran's left knee disability clearly and 
unmistakably existed prior to entry into military service and 
the presumption of soundness at induction is rebutted.  38 
U.S.C.A. §§ 1111, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.306 (2008).  

2.  The Veteran's preexisting left knee disability was not 
aggravated by active service, nor may it be presumed to have 
been so incurred in service, and is not due to his service-
connected right knee disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b), 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated August 2002, April 2003, and May 2007, provided 
to the Veteran before the October 2002 and July 2003 rating 
decisions and the April 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as they informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The May 2007 letter also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

The Board notes that the Veteran received notice of what the 
evidence must show in order to support a claim for secondary 
service connection in a May 2007 VCAA letter.  Additionally, 
the Veteran was not prejudiced by any deficiency of notice 
because he has constructive knowledge of the applicable 
regulations.  Specifically, the Veteran was provided with the 
regulation regarding claims for secondary service connection, 
38 C.F.R. § 3.310, in the April 2008 supplemental statement 
of the case, which he received prior to the November 2008 
supplemental statement of the case.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
treatment records, VA treatment records, and private 
treatment records have been obtained.  Additionally, the 
Veteran was provided with a VA examination of his left knee 
in March 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided such notice in May 2007.  However, since the 
Veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. § 
3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be granted, on a 
secondary basis, for a disability which is proximately due to 
or the result of an established service-connected disorder.  
38 C.F.R. § 3.310.  Similarly, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter 
instance, the nonservice-connected disease or injury is said 
to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.

In cases of aggravation of a Veteran's nonservice-connected 
disability by a service-connected disability, such Veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310, the regulation which governs 
claims for secondary service connection, has been amended 
recently.  38 C.F.R. § 3.310(b), effective October 10, 2006.  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  VA 
amended the provisions of 38 C.F.R. § 3.310(a), to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  

A claim for secondary service connection requires competent 
medical evidence linking the asserted secondary disorder to 
the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the left elbow and left 
shoulder disorders with the service-connected diabetes 
mellitus).  In short, in order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The threshold criterion for service connection - on either a 
direct or secondary basis, is the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A Veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and clear and 
unmistakable evidence demonstrates that the preexisting 
disorder was not aggravated by active service.  38 U.S.C.A. § 
1111.  38 C.F.R. § 3.304(b) states likewise, but also states 
"[o]nly such conditions as are recorded in examination 
reports are to be considered as noted."

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable (obvious or manifest) 
evidence is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

The Veteran contends that he is entitled to service 
connection for his left knee condition.  In his July 2002 
claim, the Veteran states that he suspects that his left knee 
surgery of June 2002 relates to his military service, and 
that the altered gait and instability that resulted from his 
service-connected right knee has affected his left knee.  In 
an April 2003 statement, the Veteran asserts that he was 
treated in service from January 1980 to December 1980, and 
again in July 1984, for pain in his left knee.  In an October 
2008 statement, the Veteran states that he began his active 
service in July 1979, and asserts that he initially 
experienced problems with his left knee from January 1980 to 
December 1980.

The Veteran's available service treatment records show 
evidence of treatment for a right knee condition in service, 
but not a left knee condition.  However, the Board notes that 
the available service treatment records are limited.

In June 2002, the Veteran underwent three surgical procedures 
on his left knee by a private surgeon-an arthroscopic 
partial lateral meniscectomy, an arthroscopic laser 
arthroplasty of the lateral femoral condyle, and an 
arthroscopic laser enhancement (shrinkage) of the anterior 
cruciate ligament.  The surgeon made three preoperative 
diagnoses of the Veteran's left knee, namely a torn lateral 
meniscus, degenerative arthritis (most marked in the lateral 
compartment), and chronic anterior cruciate ligament 
instability.  The Veteran's surgeon did not provide his 
opinion as to the etiology (cause) of the Veteran's left knee 
conditions.

In March 2008, the Veteran was provided with a VA examination 
of his left knee.  In response to a remand from the Board, an 
addendum to clarify the results of the examination was 
drafted in October 2008.  In its remand, the Board did not 
request a second examination.  The March 2008 VA examiner 
reviewed the claims file, and also noted the Veteran's June 
2002 left knee surgery.  The examiner recorded the Veteran's 
comments that his left knee condition began in 1977, while he 
was in high school in Ft. Pierce, Florida, when he tore the 
ligaments in his left knee, requiring surgery that year.  The 
Veteran stated that his left knee condition has gotten 
progressively worse since 1977.  The VA examination included 
an X-ray of the Veteran's left knee.  The VA examiner found 
that the Veteran had moderate degenerative changes of the 
left knee, with narrowing of the lateral aspect of the joint 
space most prominently.  The examiner diagnosed the Veteran 
with arthritis of the left knee.  In his etiological opinion, 
for which the examiner provided clarification in October 
2008, he stated that, based on his clinical experience and 
expertise as an orthopedic surgeon, his review of the 
Veteran's history, and his physical examination of the 
Veteran, the Veteran's left knee disability was not caused by 
his service connected right knee condition.  Also, the 
Veteran's left knee disability did not begin in service, and 
neither was it aggravated in service.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

By contrast, the Veteran's contentions that his current left 
knee condition is etiologically related to his time in 
service does not qualify as competent medical evidence, 
because, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Where, as here, the 
determinative issue involves medical causation, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Because the Veteran's enlistment examination is not of 
record, and because there is no other reference in the 
Veteran's service treatment records to a preexisting left 
knee condition, the Board finds that the Veteran is entitled 
to the presumption of sound condition.  38 U.S.C.A. § 1111.  
However, after a review of all the evidence of record, the 
Board finds that the presumption of sound condition of the 
Veteran's left knee condition is rebutted by clear and 
unmistakable (obvious and manifest) evidence that the 
condition pre-existed service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  Specifically, the Veteran stated at his March 2008 
VA examination that his left knee condition began in high 
school in 1977, prior to his enlistment in service.  
Moreover, on examination, the VA examiner found that the 
Veteran's left knee condition was not aggravated during 
service.  No medical evidence to the contrary is of record.

In reaching its conclusions, the Board has considered and 
applied the aggravation standards indicated in VAOPGCPREC 3-
2003 and in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and clear and unmistakable evidence shows that it 
was not aggravated by service.  VAOPGCPREC 3-2003.  In 
Wagner, supra, the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
Veteran is presumed to have been sound upon entry; then the 
burden falls on the government to rebut the presumption of 
soundness; and that the correct standard for rebutting the 
presumption of soundness under 38 U.S.C.A. 
§ 1111 requires that VA show by clear and 
unmistakable evidence both that (1) the Veteran's disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  In this case, 
in the above analysis, the Board applied the clear and 
unmistakable evidence standard to find that the Veteran's 
left knee condition clearly and unmistakably existed prior to 
service, and was not aggravated by service.

As the standard is clear and unmistakable evidence to rebut 
the presumption of sound condition at service entrance, the 
rule of resolving reasonable doubt in the Veteran's favor is 
not applicable in this case.  Rather, the Board finds that 
that the presumption of sound condition of the Veteran's left 
knee is rebutted by clear and unmistakable (obvious and 
manifest) evidence that the Veteran's left knee condition 
pre-existed service, and there is no evidence that 
demonstrates that the Veteran's left knee condition was 
aggravated in service.  

As previously noted, there is no legal ground for granting 
service connection for a left knee disability on a secondary 
basis.  38 C.F.R. § 3.310.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App 49, 55-56 (1990).  As such, the 
Veteran's claim is denied.




ORDER

Service connection for a left knee disability, including as 
secondary to the Veteran's service connected right knee 
disability, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


